       Case 7:21-cv-00465-LSC Document 50 Filed 05/04/21 Page 1 of 2              FILED
                                                                         2021 May-04 PM 03:18
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA

STATE OF WEST VIRGINIA, by and )
through Patrick Morrisey, Attorney     )
General of the State of West Virginia, )
et al.,                                )
                                       )
            Plaintiffs,                )
                                       )
  v.                                   )    Case No. 7:21-cv-465-LSC
                                       )
U.S. DEPARTMENT OF                     )
THE TREASURY et al.,                   )
                                       )
            Defendants.                )


 Notice of Appearance of Counsel for Amici Curiae Seventy-Eight
 Members of the U.S. Senate and U.S. House of Representatives
          and the American Center for Law and Justice


      Michael L. Jackson of the law firm Wallace Jordan Ratliff & Brandt,

LLC appears as local counsel for amici curiae the American Center for Law and
Justice and the following seventy-eight members of the U.S. Senate and U.S.
House of Representatives:

            Senators Mike Crapo, Tim Scott, John Barrasso, Marsha
      Blackburn, John Boozman, Mike Braun, Shelley Moore Capito, John
      Cornyn, Kevin Cramer, Ted Cruz, Steve Daines, Bill Hagerty, James

      Inhofe, James Lankford, Roger Marshall, Rob Portman, James E. Risch,
      Ben Sasse, Rick Scott, and Todd Young.
       Case 7:21-cv-00465-LSC Document 50 Filed 05/04/21 Page 2 of 2




           Representatives Jim Banks, Kevin Brady, Robert Aderholt, Rick
     W. Allen, Andy Biggs, Gus M. Bilirakis, Dan Bishop, Lauren Boebert,

     Mo Brooks, Vern Buchanan, Ted Budd, Earl L. “Buddy” Carter, Ben
     Cline, James Comer, Warren Davidson, Jeff Duncan, Ron Estes, A.
     Drew Ferguson, IV, Scott Fitzgerald, Mike Garcia, Louie Gohmert, Bob

     Good, Lance Gooden, Paul A. Gosar, D.D.S., Glenn Grothman,
     Michael Guest, Diana Harshbarger, Vicky Hartzler, Kevin Hern, Yvette
     Herrell, Ashley Hinson, Ronny L. Jackson, Mike Kelly, Darin LaHood,

     Kevin McCarthy, Tom McClintock, Carol D. Miller, Barry Moore,
     Devin Nunes, Scott Perry, Tom Reed, Guy Reschenthaler, Tom Rice,
     Mike Rogers, David Rouzer, David Schweikert, Pete Sessions, Adrian

     Smith, Jason Smith, Lloyd Smucker, Michelle Steel, W. Gregory Steube,
     Claudia Tenney, Ann Wagner, Jackie Walorski, Michael Waltz, Randy
     Weber, and Brad Wenstrup.

                  Respectfully submitted on May 4, 2021.
                                  s/ Michael L. Jackson
                                  Michael L. Jackson
                                  Email: mjackson@wallacejordan.com
                                  Local counsel for amici curiae Seventy-
                                  Eight Members of the U.S. Senate and
                                  U.S. House of Representatives and the
                                  American Center for Law and Justice
Of Counsel:
Wallace, Jordan, Ratliff & Brandt, LLC
Post Office Box 530910
Birmingham, AL 35253
Telephone: (205) 870-0555


                                     2
